Citation Nr: 1112023	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for fungal infection of the right foot.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertensive vascular disease.

6.  Whether new and material evidence has been received to reopen the claim for service connection for osteoarthritis of the left knee.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

During the pendency of this appeal and by rating action dated in October 2009, the RO determined that the Veteran was entitled to service connection for diabetes mellitus.  This award represents a complete grant of the benefits sought on appeal as to this issue.  Therefore, the issue is no longer in appellate status.

In February 2010, the Veteran testified at a videoconference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Veteran has been denied service connection for PTSD, a psychosis, and depression as separate issues.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a psychiatric disorder cannot be limited to a claim for a single diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).  Thus, the issue on appeal has been recharacterized as noted above.

The Board also observes that the issues certified to the Board included service connection for a fungal infection of the bilateral feet, service connection for osteoarthritis, and service connection for residuals of a broken left leg.  At the recent hearing, the Veteran clarified that his claim was for a fungal infection of the right foot only.  In addition, the issues of osteoarthritis and residuals of the broken left leg both pertain to the currently diagnosed arthritis in the left knee.  Therefore, these issues have been recharacterized as noted on the title page.  

In an October 2009 statement, the Veteran withdrew a claim to reopen the issue of entitlement to service connection for bilateral hearing loss that had been timely appealed to the Board.  Although the RO did not certify that issue as being on appeal, during the February 2010 hearing the Board cited it as an issue currently on appeal and the Veteran presented testimony on that claim.  Inasmuch as VA has taken actions to indicate to the Veteran that this issue is on appeal, the Board has jurisdiction to adjudicate the claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The issues of whether new and material evidence has been received to reopen claims for service connection for bilateral hearing loss, hypertensive vascular disease, and osteoarthritis of the left knee; and entitlement to service connection for an acquired psychiatric disorder; a fungal infection of the right foot, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a rating decision dated in August 2007, the RO determined that new and material evidence had not been received to reopen claims of service connection for an acquired psychiatric disorder, to include PTSD; a fungal infection of the right foot; and tinnitus.

2.  A statement received in October 2007 was not a notice of disagreement to the August 2007 rating decision.

3.  Evidence submitted since the August 2007 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for an acquired psychiatric disorder, to include PTSD; a fungal infection of the right foot; and tinnitus, and also raises a reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The August 2007 RO decision, which denied the Veteran's claims of service connection for an acquired psychiatric disorder, a fungal infection of the right foot, and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.110 (2010).

2.  New and material evidence has been submitted; the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).

3.  New and material evidence has been submitted; the claim for service connection for a fungal infection of the right foot is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).

4.  New and material evidence has been submitted; the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this decision, the Board is reopening the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD; a fungal infection of the right foot; and tinnitus and remanding the issues for further development.  Because the claims have been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's respective claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For this reason, no further discussion of VA's duties to notify and assist is required.

Service Connection 

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for psychoses may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Reopening Service Connection Claims

In a rating decision issued in December 1986, the RO denied a claim of service connection for a fungal infection of the right foot on the bases that service treatment records did not show that condition and the evidence of record did not show an etiological link between the current fungal infection of the right foot and military service.  The Veteran was informed of that decision and of his appellate rights in a letter dated November 15, 1987.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a May 2003 decision, the Board denied service connection for a psychiatric disorder, to include PTSD, on the bases that the evidence did not establish that the Veteran engaged in combat with the enemy and a current diagnosis of PTSD was not supported by a verified stressor.  Board decisions are final when issued.  38 C.F.R. § 20.1100 (2010).  The Veteran did not request reconsideration of that action.  

In January 2005, the Veteran filed a new claim for service connection for tinnitus.  The Veteran also requested that his claims for service connection for a fungal infection of the feet (claimed as jungle rot) and a psychiatric disability, to include PTSD, be reopened and readjudicated.  In a June 2005 rating decision, the RO denied the claim for service connection for tinnitus.  The reasoning was that tinnitus was not noted in service, and there was no current clinical diagnosis of the same.  In this decision, the RO also declined to reopen the claims for service connection for a fungal infection of the feet and a psychiatric disability, to include PTSD, on the basis that new and material evidence had not been submitted.  The Veteran was notified of that decision and of his appellate rights in a letter sent in July 5, 2005.  He did not perfect an appeal of this decision, and it became final as of July 5, 2006.  

The Veteran filed to reopen all of these claims in August 2006.  In an August 2007 rating decision, the RO denied all of the claims on the basis that new and material evidence had not been submitted.  The Veteran did not appeal that decision.  A request to reopen these claims was received in October 2007.  The October 2007 document is a not a notice of disagreement because the document does not include any terms which can be reasonably construed as disagreement with the August 2007 rating action, nor does the Veteran express a desire for appellate review.  In keeping with Court cases addressing similar situations, it is concluded that the letter received in October 2007 is not a notice of disagreement.

In an August 2008 rating decision, the RO declined to reopen the claim on the basis that new and material was not received.  The Veteran has appealed this decision.

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  If new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence received subsequent to a final decision is presumed credible for the purposes of reopening a Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The August 2007 rating decision is the last final decision regarding the issues on appeal.  The evidence of record at the time of the August 2007 RO decision, in pertinent part, consisted of: the Veteran's service treatment and personnel records; a Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214); a statement submitted by the Veteran in October 1999 detailing his alleged in-service stressor events; a PTSD questionnaire dated in June 2004; and VA treatment records dated from November 1986 to September 2006.

The Veteran's service treatment records showed no complaints or treatment for any of the claimed conditions.  The personnel records and DD Form 214 showed the Veteran had service in DaNang, Vietnam.  These records did not show that he engaged in combat or received any decorations, medals or ribbons indicative of combat.  

In the October 1999 statement, the Veteran reported several stressors including being shot at while driving trucks; having a gun placed to his head by a Vietnamese soldier; smelling dead bodies in body bags while carrying supplies to a "firebase;" seeing a soldier with his face blown off; and "racial incidents" included being called a racial slur by Caucasian soldiers who were killed by an explosion shortly thereafter.  The June 2004 PTSD questionnaire showed that the Veteran reported his service stressor included having to work in the morgue in DaNang and being shot at all of the time while in Vietnam.  The VA treatment records showed treatment for psychiatric disorders, included PTSD and depression, onychomycosis, and hearing loss.

The evidence added to the record since the August 2007 RO decision, in pertinent part, consists of: a January 1967 excerpt from a COMUSMACV letter addressed to the Commander, the US Naval Support Activity, DaNang in December 1966; VA outpatient treatment records dated between November 1986 and May 2009; private treatment records from the Vanderbilt University Medical Center dated from May 2009 to June 2009 and ELAM Mental Health Clinic dated from September 2008 to October 2008; various written statements from the Veteran dated in May 2007, October 2007, February 2008, and May 2008; and hearing testimony presented at a videoconference hearing held in February 2010.

The COMUSMACV letter is a duplicate of a letter in the Veteran's service personnel records.  The VA and private treatment records show treatment for hearing loss (but not tinnitus), PTSD, anxiety, and depression.  A VA May 2009 treatment record reflects the Veteran's report of having jungle rot between the toes of his right foot with self-treatment for the past 40 years.  A history of eczema is noted.  The treatment records from ELAM Mental Health Clinic show treatment for PTSD and an anxiety disorder.  The Veteran's statements all relate to his alleged in-service stressors for his PTSD claim.  

At the Veteran's hearing, he provided testimony regarding his alleged in-service stressors; however, his statements were redundant of prior statements considered by the RO.  The Veteran also testified that he observed manifestations of a skin disorder involving his right foot in service and a continuity of symptomatology since then.  The Veteran also testified that he was exposed to loud noises in Vietnam because his duties entailed working on aircraft, exposure to artillery fire, loading and unloading helicopters.  He stated that he completely lost his hearing at one time in Vietnam but then it came back.  He also testified that he first noticed tinnitus during service in Vietnam and that the symptoms have been present since then.

The Board finds that new and material evidence has been submitted as it relates to the claimed psychiatric disorder, fungal infection of the right foot, and tinnitus.  As noted, the reason for the prior denial of the psychiatric disorder and the right foot fungal infection was that there was no evidence showing these disabilities were incurred in or aggravated by service.  Tinnitus was denied on the basis that there was no current disability.  

The evidence received since the August 2007 final rating decision includes a December 2009 VA treatment record that shows a diagnosis of PTSD by a VA-contracted psychiatrist.  This diagnosis was based on the Veteran's reported stressor that a Vietnamese soldier placed a gun to his head while he was unarmed and caused him to believe that he was going to die.  While this stressor is not new, the treatment record is.  Inasmuch as the treatment record reflects a diagnosis of PTSD based on a claimed in-service stressor involving fear of hostile military activity, it is also material because it relates to the need for a corroborated stressor and a nexus.  

The Veteran's February 2010 hearing testimony of current right foot symptoms, and a continuity of similar symptomatology since his military service, is new.  This testimony is also material as it relates to a nexus between this disorder and the Veteran's military service.  The Veteran's lay testimony of personally have observed manifestations of a skin disorder involving his foot in service, as well as a continuity of symptomatology since then, is competent as the Veteran is capable of reporting what he observed on the skin of his foot.  His testimony is also presumed to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Justus, 3 Vet. App. at 513.

The Veteran's February 2010 hearing testimony regarding his current tinnitus symptoms is also new.  Although the record does not show a diagnosis of any tinnitus abnormality by a medical professional, the Board notes that the Veteran is competent to provide lay evidence of in-service incurrence of tinnitus and current tinnitus symptoms (as the presence of tinnitus is not a determination "medical in nature" and is capable of lay observation).  See Jandreau, 492 F.3d at 1372; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, it is the determination of the Board that new and material evidence has been submitted with regard to the claims for service connection for a psychiatric disorder, fungal infection of the right foot, and tinnitus since the August 2007 RO decision.  Accordingly, these claims are reopened.  To that extent only, the claims are allowed.


ORDER

New and material evidence has been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

New and material evidence has been submitted, the claim of entitlement to service connection for a fungal infection of the right foot is reopened.

New and material evidence has been submitted, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

The Board finds that additional efforts are needed to comply with VA's duty to assist under the VCAA.  Specifically, the Veteran must be provided with adequate notice under the guidance of the Court in Kent, which addresses the requirements for new and material evidence to reopen claims for service connection for bilateral hearing loss, hypertensive vascular disease, and osteoarthritis of the left knee.  

The Court has held that VA, by way of a specific notice letter, must (1) notify the claimant of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) notify the claimant of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notify the claimant of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits. Id.  As such, on remand, the requisite notice must be provided to the Veteran demonstrating the evidence and information necessary to reopen these previously denied claims and to establish entitlement to the underlying claims for the benefits sought on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Board has found new and material evidence has been presented that is sufficient to reopen previously denied claims for entitlement to service connection for a psychiatric disorder, a fungal infection of the right foot, and tinnitus.  However, additional development is required prior to adjudication of these issues on the merits.  The VCAA makes clear that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Such assistance includes obtaining an examination and medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Under the circumstances, the Board finds that this assistance is necessary in order to ensure a complete record upon which to decide the Veteran's claims.  See 38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Acquired Psychiatric Disorder, to include PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran reports that he is a combat Veteran.  However, neither the Veteran's DD Form 214, nor his service personnel records show that he engaged in combat or received any decorations, medals or ribbons indicative of combat.  

Recently, the regulations governing PTSD were amended, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

This change is effective for all pending claims, such as the present claim, currently not yet finally adjudicated by VA.  Thus, this regulatory change must be considered by the RO, the agency of original jurisdiction, prior to any final adjudication by the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has reported stressors related to his fear of hostile military activity while in Vietnam.  A VA-contracted psychiatrist has provided a diagnosis of PTSD based on the Veteran's claimed stressor of having a gun placed to his head by a Vietnamese soldier.  Based on this evidence, the Board finds it is necessary to have a medical opinion discussing the relationship between his PTSD and his claimed in-service stressors based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  

Fungal infection, right foot

The Veteran's service treatment records do not show any complaint, treatment or diagnosis of a fungal infection involving the Veteran's right foot.  The Veteran, however, has testified that he first noticed 'jungle rot' on his right foot during service in Vietnam and that he has self-treated for the same symptoms since then.  The Board notes that the Veteran is competent to provide lay testimony of personally have observed manifestations of a skin disorder involving his foot in service, as well as a continuity of similar foot symptoms since the initial onset in service.  See Jandreau, 492 F.3d at 1372; Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, a VA examination and opinion is necessary to determine whether the currently identified tinea pedis is related to the symptoms reported to have manifested during Veteran's period of military service and with continuity ever since.  

Tinnitus

The Veteran's service treatment records do not show any complaint, treatment or diagnosis of tinnitus.  However, the Veteran has testified that he first noticed tinnitus during service in Vietnam and that the same symptoms have been present since then.  Although the record does not show a diagnosis of any tinnitus abnormality by a medical professional, the Board notes that the Veteran is competent to provide lay evidence of in-service incurrence of tinnitus, current tinnitus symptoms, and a continuity of symptoms since onset in service.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. 303 (2007).  On remand, a VA examination and opinion is necessary to determine whether a diagnosis of tinnitus is appropriate in this case and, if so, whether such is related to the Veteran's period of military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a) that (1) notifies him of the evidence and information necessary to reopen the previously denied claim of service connection for bilateral hearing loss, hypertensive vascular disease, and osteoarthritis of the left knee; and (2) notifies him of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denials on the merits.

2.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to be conducted by a VA psychiatrist or psychologist.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  It is essential that the claims file be provided to the psychiatrist or psychologist for review in conjunction with the examination, together with a copy of this remand.  The examination report must reflect whether such a review of the claims file was made.

The psychiatrist or psychologist is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's claimed symptoms are adequate to support a diagnosis of PTSD.

If the psychiatrist or psychologist finds that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, then he or she should state whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are related to his claimed stressor(s).  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the Veteran is found to have any other acquired psychiatric disorder besides PTSD, the psychiatrist or psychologist should provide an opinion with respect to each such disorder as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder is etiologically related to the Veteran's active duty.  

Any opinions expressed must be supported with by a complete clinical rationale.  If the psychiatrist or psychologist finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate and must explain why.  

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to address his claimed fungal infection involving his right foot.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  It is essential that the claims file be provided to the examiner for review in conjunction with the examination, together with a copy of this remand.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current fungal infection involving his right foot is etiologically related to any incidents of the Veteran's period of active service.  

The examiner must consider the Veteran's lay statements as to the onset of his foot symptoms while serving in Vietnam, and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  

4.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination for his claimed tinnitus.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  It is essential that the claims file be provided to the examiner for review in conjunction with the examination, together with a copy of this remand.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's claimed tinnitus is related to any event or incident in service.  In rendering an opinion, the examiner must acknowledge the Veteran's lay statements of a history of tinnitus in service, and for many years as well thereafter, as well as any relevant medical evidence.  The rationale for all opinions expressed must be provided in the report of examination.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


